DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sa (KR 20180099438 A) (provided in Information Disclosure Statement filed by Applicant on 24 September 2020) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Sa discloses a battery module M including a plurality of stacked battery cells C and a frame assembly 1 for fixing the cells [0039]. Sa further discloses that the frame assembly includes a frame 10, a plurality of bus bars 122, 124, 132, and 134, a flexible printed circuit board (FPCB) 20, and a connector 30 [0042]. The bus bars 122 and 124 are disposed in the second frame 120 and the bus bars 132 and 134 are disposed in the third frame 130 wherein the second and third frames 120 and 130 are on either longitudinal end of the 20 is arranged in the longitudinal direction of the first frame 110 and covers an upper surface of cell stack and both lateral surfaces of the frame 10 (Figs. 3-4, [0047]). Furthermore, the FPCB is disclosed to include an intermediate circuit portion 230 arranged in the first frame 110, a first connection circuit portion 210 extending from one end of the circuit portion 230 and connected to the plurality of first bus bars 122 and 124, and a second connection portion 220 extending from the opposite end of the circuit portion 230 and connected to the plurality of second bus bars 132 and 134 [0047]. Sa further discloses a temperature sensor unit 240 with a pair of temperature sensors extending from an intermediate portion 230 of the FPCB ([0047], Fig. 10). As depicted in Figure 10, the temperature sensors 240 are mounted on either end of the intermediate portion 230.
Sa therefore meets the claim limitation “a battery module (battery module M), comprising: a cell stack formed by stacking a plurality of battery cells (stacked battery cells C); a bus bar frame assembly (frame assembly 1) including a bus bar frame configured to cover a first longitudinal end and a second longitudinal end of the cell stack (second and third frames 120 and 130 cover a first and second longitudinal end of the cells stack, respectively) and a plurality of bus bars fixed on the bus bar frame and electrically connected to the battery cells (bus bars 122, 124, 132, and 134 electrically connected to the cell terminals); and a flexible printed circuit board (FPCB) assembly (FPCB 20) including a first FPCB extending along a longitudinal direction of the cell stack to cover at least a portion of an upper surface of the cell stack (circuit portion 230 extending in the longitudinal direction in the first frame 110), a second FPCB extending from both longitudinal ends of the first FPCB and electrically connected to the plurality of bus bars (first and second connection portions , and a pair of temperature sensors mounted to both longitudinal ends of the first FPCB (temperature sensor units 240 mounted to both lengthwise ends of the FPCB 20).”

Regarding claim 11, Sa meets the claim limitations of the battery module of claim 1 as set forth above. Sa further discloses wherein a battery pack comprised of a plurality of battery modules controlled by a controller may be installed in a vehicle (Fig. 1, [0036]). Sa therefore reads on the claim limitation “a battery pack, comprising the battery module according to claim 1.”

Regarding claim 12, Sa meets the claim limitations of the battery module of claim 1 as set forth above. Sa further discloses wherein a battery pack comprised of a plurality of battery modules controlled by a controller may be installed in a vehicle (Fig. 1, [0036]). Sa therefore reads on the claim limitation “a vehicle, comprising the battery module according to claim 1.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sa (KR 20180099438 A) (provided in Information Disclosure Statement filed by Applicant on 24 September 2020) (references herein made with respect to English Machine Translation attached) as applied to claim 1 and further in view of Deng et al. (US 2017/0084899 A1).

Regarding claim 2, Sa meets the claim limitations of the battery module of claim 1 as set forth above. Sa further appears to disclose in Fig. 3 that the battery cells included in the module have a length greater than its width, but does not disclose measurements for the cells. 
Deng teaches a battery module with a plurality of battery cells [0009]. Deng further teaches that the battery cells may have a length-to-width ratio preferably between 4:1 and 6:1, thereby increasing volume density of the cells [0010]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery cells of Sa such that they had a length-to-width ratio between 4:1 and 6:1, as taught by Deng, with a reasonable expectation of success in providing battery cells with a suitable volume density. Additionally, the Courts have held that, in cases where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions that doesn’t perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144(IV)(A). Modified Sa therefore reads on the claim limitation “wherein the battery cell has a ratio of length to width in a range of 3 to 12.”

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sa (KR 20180099438 A) (provided in Information Disclosure Statement filed by Applicant on 24 September 2020) (references herein made with respect to English Machine Translation attached) as applied to claim 1 and further in view of Choi et al. (US 2017/0040635 A1).

Regarding claim 8, Sa meets the claim limitations of the battery module of claim 1 as set forth above. Sa further discloses wherein the battery cell may include a positive tab and a 
Choi teaches a secondary battery 110 having a case 120, an electrode assembly 130, electrode tabs 140, and electrode leads 150 [0035]. Choi further teaches that the secondary battery is structured such that the positive and negative electrode leads 150 are attached to the electrode tabs in the electrode assembly and then extend from opposite ends of the case such that each lead is exposed outside the case 120 ([0047], Fig. 3). Furthermore, Choi teaches that the pouch case is sealed with an adhesive layer adhered through heat fusion [0050].

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery cell of Sa such that the battery cell is the battery cell as disclosed by Choi with a reasonable expectation of success in providing a conventional battery cell suitable to be used in a battery module. It is obvious to one of ordinary skill to combine prior art elements when the combination yields no more than predictable results (a battery module comprised of conventionally known battery cells). See MPEP 2143(I)(A). 

Modified Sa therefore reads on the claim limitation “wherein the battery cell includes:
	an electrode assembly;
	a pair of electrode leads connected to the electrode assembly and extending in opposite directions along a longitudinal direction of the battery cell; and
	a cell case configured to accommodate the electrode assembly and sealed to expose the pair of electrode leads to the outside” because the electrode leads extend out from the longitudinal direction, or length direction, of the battery cell of Choi.

Regarding claim 9, Modified Sa meets the claim limitations of the battery module of claim 8 as set forth above. Modified Sa accordingly discloses wherein the pair of electrode lead are formed in the center of the cell stack in the height direction, as depicted in Fig. 3 of Choi, and therefore fails to disclose wherein the electrode leads are formed at locations biased downward from the center of the cell stack in the height direction.
However, it would be obvious to one of ordinary skill in the art to modify the electrode leads of Modified Sa such that their leads were disposed downward from the center of the cell stack in the height direction as a matter of obvious engineering design choice. The Courts have held that rearranging parts in a device as a matter of design choice that otherwise does not modify the operation of the device is obvious to one of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 195). See MPEP 2143(VI)(C). Modified Sa therefore reads on the claim limitation “wherein the pair of electrode leads are formed at locations biased downward from a center of the cell stack in a height direction” because the modification moving the leads downward in a height direction would not affect their operation as electrode leads.

Regarding claim 10, Modified Sa meets the claim limitations of the battery module of claim 9 as set forth above. Sa further discloses that the battery module includes a connector 30 disposed in the second circuit part 220 above the bus bars 132 and 134 and joined to the terminal portions of the FPCB ([0060], [0074], Fig. 10). Modified Sa therefore reads on the claim limitation “a connector mounted to the second FPCB and positioned in a space formed above the electrode lead due to biasing of the electrode lead” because the connector is 
Alternatively, if it were interpreted that the connector wasn’t positioned in a space above the electrode lead, it would be obvious to one of ordinary skill in the art to rearrange the device such that the connector was disposed above the electrode lead due to the biasing electrode. The Courts have held that rearranging parts in a device as a matter of design choice that otherwise does not modify the operation of the device is obvious to one of ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 195). See MPEP 2143(VI)(C).

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sa (KR 20180099438 A) (provided in Information Disclosure Statement filed by Applicant on 24 September 2020) (references herein made with respect to English Machine Translation attached) in view of Deng et al. (US 2017/0084899 A1) as applied to claim 2 with respect to claim 3 and as applied to claim 3 with respect to claims 4-7, further in view of Lee et al. (KR 101826895 B1) (references herein made with respect to English Machine Translation attached).

Regarding claim 3, Modified Sa meets the claim limitations of the battery module of claim 2 as set forth above. Modified Sa accordingly discloses temperature sensors extending from either longitudinal end of the first FPCB, as set forth above. Modified Sa fails to disclose a temperature sensor placing portion formed by cutting a portion of the first FPCB.
Lee teaches a battery module comprised of a battery cell assembly and a temperature sensor inserted into the cell assembly (Abstract). Lee further teaches that the battery module sensing assembly 200 mounted on one side of the cell assembly [0041]. The sensing assembly is 210 corresponding with a cutout part 114 of the first frame 112 [0066]. The temperature sensor is then mounted in the cut-out portion and secured by hooks 117 so that the fixing force of the temperature sensor can be strengthened [0068]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the FPCB of Modified Sa such that the temperature sensors were mounted in a cut-out part of the circuit portion 230, as taught by Lee, with a reasonable expectation of success in providing a suitably strong fixing force to secure the temperature sensor to the FPCB. Modified Sa therefore reads on the claim limitation “wherein the first FPCB has a temperature sensor placing portion formed by cutting a part of the first FPCB” with the cut-out portion interpreted as the temperature sensor placing portion.

Regarding claim 4, Modified Sa meets the claim limitations of the battery module of claim 3 as set forth above. Modified Sa further discloses wherein the temperature sensor is fixed on one end and a second longitudinal end in addition to both widthwise ends are formed as free ends with no fixing means, as depicted in Fig. 10 of Sa, Modified Sa therefore reads on the claim limitation “wherein a first end of the temperature sensor placing portion is formed as a fixed end and a second longitudinal end is formed as a free end, and both widthwise ends of the temperature sensor placing portion are formed as free ends” with the fixed end being the end attached to the circuit portion, second longitudinal end being at the other lengthwise end of the temperature sensor and the widthwise ends being the other two sides of the otherwise flat temperature sensors.

Regarding claim 5, Modified Sa meets the claim limitations of the battery module of claim 3 as set forth above. Modified Sa accordingly discloses wherein the temperature sensors are formed with a single fixed longitudinal end and free ends for the other longitudinal end and both widthwise ends. Sa further discloses wherein the first frame 110 is formed with a path groove 112 for receiving the intermediate portion 230 of the FPCB and the first frame is further provided with a pressing member 116 for directing the temperature sensor unit 240 toward the battery cell stack C [0049]. In particular, Sa teaches that the temperature sensor 250 on the temperature sensor unit preferably maintains contact with the battery cell stack so that the temperature is constantly measured [0070].

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the temperature sensor units of Modified Sa such that they were further secured with a fixed end through hooks or another fixing means, as taught by Lee above, with a reasonable expectation of success in maintaining close contact with the cell stack. It is obvious to one of ordinary skill in the art to use a known technique (securing an end of a temperature sensor with hooks/fixing means) to improve similar devices (to secure the free end of a temperature sensor) in the same way. See MPEP 2143(I)(C).

Modified Sa therefore reads on the claim limitation “wherein both longitudinal ends of the temperature sensor placing portion are formed as fixed ends, and both widthwise ends of the temperature sensor placing portion are formed as free ends” because the first fixed end is the end projecting from the intermediate portion 230 of the FPCB and the second fixed end, as modified above, secures the temperature sensor to be closer to the battery cells. Both the first and second widthwise ends are free ends before and after the above modification.

Regarding claim 6, Modified Sa meets the claim limitations of the battery module of claim 3 as set forth above. Sa further discloses wherein the battery module is additionally comprised of a flexible circuit board cover 50 mounted on the flexible circuit board 20 in order to prevent the FPCB from being separated from the first frame 110 and preventing the FPCB from contacting the housing 3 (Fig. 13, [0064]). Modified Sa therefore reads on the claim limitation “an upper cover configured to cover an upper portion of the cell stack and the first FPCB.”


    PNG
    media_image1.png
    451
    652
    media_image1.png
    Greyscale
Regarding claim 7, Modified Sa meets the claim limitations of the battery module of claim 6 as set forth above. Modified Sa further discloses wherein the first circuit part 210 of the FPCB may include a first connection portion 211 and a second connection portion 212 extended in opposite directions, as shown in Fig. 10 [0060]. Furthermore, as depicted in Modified Fig. 5 of 50 and part of the second frame 120.
Modified Sa therefore reads on the claim limitation “wherein a connection portion of the first FPCB and the second FPCB are drawn out through a gap between the bus bar frame and the upper cover” wherein the second connection portion 212 is the connection portion and the gap refers to the space between the bus bar frame 120 components and the cover 50. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/J.C.K./Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728